DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 6, 18-19, 23-26 have been withdrawn, claim 20 has been cancelled, and claims 1-19, 23-26 are pending as amended on 08/30/21. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
6.         Applicant's amendment filed on 08/30/21, has been fully considered and entered. 

Response to Arguments
7.        Applicant's arguments with respect to rejection of claims 1-5, 7-9, 11-17 under 35 U.S.C. 103 as being unpatentable over Panchalingam (US 2005/0081432) in view of 1 to C4 alcohol before reaction with the amine such as N,N-dialkyl-amino alkyl amine to synthesize of amide intermediate is suggested by Zou. In detail the Office action is clarified as: The difference between instant claim and the Panchalingam method of synthesis of amide intermediate is that Panchalingam teaches reaction of fatty acid ester such as coconut oil and N,N-dialkyl-amino alkyl amine while instant claim require aminolysis of ester of fatty acid and monohydric C1 to C4 alcohol with N,N-dialkyl-amino alkyl amine. Actually, the major difference is the missing transesterification step in Panchalingam to transesterify the fatty acid ester such as coconut oil with the monohydric C1 to C4 alcohol before reaction with the amine such as N,N-dialkyl-amino alkyl amine to synthesize of amide intermediate. 
          However, Zou discloses a cost effective and environmental friendly production of the fatty acid amide from the leftover during the coconut oil refining process, wherein the coconut oil transesterified in the presence of methanol to obtain coconut oil metyl ester followed by the reaction with the amine compound to produce fatty acid amide  (para [0006]-[0013], [0020]). Although, not from the same field of endeavor, both prior arts are related to the production of fatty acid amide from the reaction of fatty acid ester 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Panchalingam with the aforementioned teachings of Zou to provide
transesterified coconut oil with methanol, e.g. coconut oil metyl ester for the reaction with the amine (N,N-dialkyl-amino alkyl amine of Panchalingam) compound to obtain the fatty acid amide, e.g. amide intermediate. The rationale to do so would have been motivation provided by of Zou that to do so would be cost effective and environmental friendly production of the fatty acid amide.
8.        Applicants arguments regarding double patent rejection has been noted.However, filing of a terminal disclaimer cannot be held in abeyance since that filing "isnecessary for further consideration of the rejection of the claims" MPEP 804 (I) (B) (1). 

Scope of the Elected Invention
9.        Claims 1-19, 23-26 are pending in this application.  Claims 6, 18-19, 23-26 have been withdrawn in an amendment filed on 08/30/21.
            The scope of the elected subject matter that will be examined and searched is as follows:      
           Claims 1-5, 7-17 are drawn to a method and species the N,N dialkyl-ammoniumalkyl fatty acid amide of formula (I) is the    
         


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale









Double Patenting
10.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.        Claims 1-5, 7-17, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-15 of copending Application No. 16/424161 in view of Lan (WO 2017/105507) and Zou (CN 101260066).
           Regarding instant claims 1, 3, 8, copending claim 1 discloses the same method for inhibiting the agglomeration of gas hydrate with the same anti-agglomerant 
         However, Lan discloses a method for inhibiting the agglomeration of gas hydrate comprising the step of injecting anti-agglomerant into a fluid comprising gas, water and oil under conditions prone to the formation of gas hydrate, wherein the anti-agglomerant comprising N,N-dialkyl-ammoinumalkyl fatty acid amide (page 7, lines 12-, page 8, lines -29, examples 1-2), wherein N,N-dialkyl-ammoinumalkyl fatty acid amide is produced by the condensation reaction of fatty acid or functional equivalent fatty acid ester and N,N-dialkyl-amino alkyl amine to produce amide intermediate and subsequent neutralization (page 6, lines 24-, page 7, lines -11, Figure 2; example, fatty acid/ester of coconut oil).
          It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the fatty acid ester of the instant claim in the copending claims because Lan teaches that the instantly claimed fatty acid ester and the fatty acid of copending claims are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
          The difference between instant claim and the modified copending claimed method of synthesis of amide intermediate is that modified copending claims teaches reaction of fatty acid ester such as coconut oil and N,N-dialkyl-amino alkyl amine while instant claim require aminolysis of ester of fatty acid and monohydric C1 to C4 alcohol with N,N-dialkyl-amino alkyl amine. 

           It would have been obvious to one with ordinary skill, in the art at the time of invention, to further modify copending claims with the aforementioned teachings of Zou to provide transesterified coconut oil with methanol, e.g. coconut oil methyl ester for the reaction with the amine compound of copending claims to obtain the fatty acid amide, e.g. amide intermediate. The rationale to do so would have been motivation provided by of Zou that to do so would be cost effective and environmental friendly production of the fatty acid amide.
        Instant claim 2 is same as copending claim 2.
        Instant claim 4 is same as copending claim 3.
        Instant claim 5 is same as copending claim 4.
        Instant claim 7 is same as copending claim 6.
        Instant claim 9 is same as copending claim 7.
        Instant claim 10 is same as copending claim 8.
        Instant claim 11 is same as copending claim 9.
        Instant claim 12 is same as copending claim 10. 
        Instant claim 13 is same as copending claim 11.
        Instant claim 14 is same as copending claim 12.
        Instant claim 15 is same as copending claim 13.
        Instant claim 16 is same as copending claim 14.
        Instant claim 17 is same as copending claim 15.
       This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
12.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.        Claims 1-5, 7-9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Panchalingam (US 2005/0081432) in view of Zou (CN101260066)

    PNG
    media_image2.png
    168
    400
    media_image2.png
    Greyscale
           Regarding claims 1-3, 8-9, 11-13, Panchalingam discloses a method for inhibiting the agglomeration of gas hydrate comprising the step of injecting anti-agglomerant into a fluid comprising gas, water and oil under conditions prone to the formation of gas hydrate, wherein the anti-agglomerant comprising N,N-dialkyl-ammoinumalkyl fatty acid amide of formula:



wherein, R1 is C4 to C5 alkyl, R2 is C1 to C4 alkyl, R3 is hydrogen, R4 is –(CH2)t-, wherein t is an integer 2 to 4, R5 is organic moiety, wherein organic moiety comprises hydrocarbon chain such as alkyl, e.g. methyl, ethyl; and alkenyl  having C4 to C20
, A is N, a is 1, and X- is acrylate (para [0037]-[0041], [0073]-[0078]), wherein N,N-dialkyl-ammoinumalkyl fatty acid amide is produced by the reaction of fatty acid ester such as coconut oil and N,N-dialkyl-amino alkyl amine to produce fatty acid amide, e.g. amide intermediate and subsequent neutralization with the carboxylic acid such as acrylic acid (para [0076]-[0078]). The difference between instant claim and the Panchalingam method of synthesis of amide intermediate is that Panchalingam teaches reaction of fatty acid ester such as coconut oil and N,N-dialkyl-amino alkyl amine while instant claim require aminolysis of ester of fatty acid and monohydric C1 to C4 alcohol with N,N-dialkyl-amino alkyl amine. Actually, the major difference is the missing transesterification step in Panchalingam to transesterify the fatty acid ester such as coconut oil with the  monohydric C1 to C4 alcohol before reaction with the amine such as N,N-dialkyl-amino alkyl amine to synthesize of amide intermediate. 

           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Panchalingam with the aforementioned teachings of Zou to provide
transesterified coconut oil with methanol, e.g. coconut oil metyl ester for the reaction with the amine (N,N-dialkyl-amino alkyl amine of Panchalingam) compound to obtain the fatty acid amide, e.g. amide intermediate. The rationale to do so would have been motivation provided by of Zou that to do so would be cost effective and environmental friendly production of the fatty acid amide.
          Regarding claims 4-5, 7, Panchalingam discloses coconut fatty acid (ester) (para [0076]). As evidenced from https://en.wikipedia.org/wiki/Coconut_oil downloaed on 3/24/2021, coconut fatty acid contains 48% lauric saturated C12 acid and 16% myristic saturated C14 acid (read on at least 60 mol% 12-14 carbon atoms).
         Regarding claims 14-15, Panchalingam discloses coconut oil fatty acid ester and the acrylic acid (para [0076]-[0078]) demonstrate different alkyl chain length for the fatty acid and carboxylic acid.
          Regarding claim 16, Panchalingam discloses anti-agglomerant is essentially free of glycerol (entire document of Panchalingam).
         Regarding claim 17, Panchalingam discloses anti-agglomerant is injected into the fluid prone to the formation of gas hydrate prior to formation of gas hydrate (para [0037]-[0041]). 
15.       Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Panchalingam as applied to claim 1 above, and further in view of Lan (WO 2017/105507).
         Panchalingam includes all features of claim 1 above.
         Regarding claim 10, Panchalingam does not disclose the molar ratio of the reactants as instantly claimed.
         However, Lan discloses a method for inhibiting the agglomeration of gas hydrate comprising the step of injecting anti-agglomerant into a fluid comprising gas, water and oil under conditions prone to the formation of gas hydrate, wherein the anti-agglomerant comprising N,N-dialkyl-ammoinumalkyl fatty acid amide (page 7, lines 12-, page 8, lines -29, examples 1-2), wherein N,N-dialkyl-ammoinumalkyl fatty acid amide is produced by the condensation reaction of equimolar fatty acid or fatty acid ester and N,N-dialkyl-amino alkyl amine to produce amide intermediate and subsequent neutralization (page 6, lines 24-, page 7, lines -11, Figure 2). Lan teaches the equimolar amount of the reactant fatty acid or fatty acid ester and N,N,dialkylaminoalkylamine (Figure 2), fall into instant claim range of molar ratio between 3:1 to 1:3.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Panchalingam with the aforementioned teachings of Lan to provide 
prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 

Conclusion
16.      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766